Plaintiff, after receiving compensation for about four weeks under an approved agreement, signed a document on the form supplied by the department entitled, "supplemental agreement suspending further payment of compensation," in which there is contained a stipulation that if further disability from the injuries should thereafter develop, the agreement would not bar plaintiff's right to petition the department for such further and added compensation as she may be entitled to. Shortly after the agreement was approved by the department of labor and industry, plaintiff filed a petition asking for further compensation, alleging that she was still disabled and under the care of a doctor. Testimony was taken and compensation allowed. Defendants on appeal complain that plaintiff was not entitled to further compensation without alleging and proving a subsequent change in her physical condition showing a greater disability than existed at the time the agreement to suspend compensation was entered into.
The same question was presented in Miller v. City Ice  FuelCo., 279 Mich. 592, wherein the majority opinion of the court held against defendants' contentions.
The award is affirmed, with costs to plaintiff.
FEAD, C.J., and NORTH, WIEST, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 691